Citation Nr: 0303383	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
hands.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issues of entitlement to service connection for tinnitus 
and bilateral ankle sprains, and an initial evaluation in 
excess of 10 percent for hypertension, will be the subjects 
of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active military duty from July 1968 to March 
1972 and from June 1972 to June 1976, with later reserve 
duty.

The current appeal arose from a January 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for burns of the hands, 
PTSD, tinnitus, and bilateral ankle sprains.  

With regard to the issues of entitlement to service 
connection for tinnitus and bilateral ankle sprains, and an 
initial evaluation in excess of 10 percent for hypertension, 
the Board is undertaking additional development, pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  VA has completed all required notification and 
development related to the claims.

2.  The probative, competent evidence establishes that the 
veteran does not have burn scars of the hands linked to 
service on any basis.  

3.  The veteran did not engage in combat with the enemy.  

4.  There is no diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  Burns of the hands were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveal no complaints of or 
treatment for burns of the hands.  On a Report of Medical 
History in December 1970 the veteran reported having 
nervousness when he was placed in an uncomfortable and 
stressful situation.  The report of medical examination for 
December 1970 shows that he was clinically evaluated as 
normal for psychiatric purposes.  There are no indications of 
treatment for psychiatric problems in service.  

The service personnel records show that the veteran had 
foreign and/ or sea service for 11 months and 26 days.  He 
received the Vietnam Service Medal and the National Defense 
Service Medal.  Under the section for combat history on the  
Officer/Airman Separation Record, it shows N/A, not 
applicable to the veteran.  He was a fire protection 
specialist in service.  Performance reports dated from July 
1973 to March 1976 reveal that, as a driver/operator, he 
drove firefighting vehicles and equipment; as crew chief, he 
supervised and directed crew members of firefighting and 
rescue units in operations at emergencies or fire involving 
aircraft, missile, real property and material, and controlled 
housekeeping activities of the fire station; and that he 
performed his duties in an exemplary manner receiving praise 
for demonstrating outstanding leadership and managerial 
abilities from the Assistant Chief on several occasions.   

In August 1996, the veteran was involved in a motor vehicle 
accident, in which a truck struck his truck on the passenger 
side door knocking the vehicle he was driving into a ditch.  
Private hospital records, and VA records with noted history, 
reveal that he received cuts to the face, contusion of the 
head, and other injuries; none of which are referable to 
burns on the hands.  

In his March 1997 application for compensation and pension, 
the veteran claimed entitlement to service connection for 
burns to the palm and back of his hands, and PTSD.  

In February 1997 the veteran underwent a social history with 
a clinician who was a certified trauma specialist and 
licensed master social worker.  It appears to be a private 
examination.  Some of the focus of the examination, not 
listed herein, was about the motor vehicle accident in August 
1996.  

Otherwise, and in pertinent part, the veteran provided a 
history of having never been treated for emotional 
difficulties.  He indicated that in service he was stationed 
in Thailand for 11 and 1/2 months from July 1971 to June 1972, 
and that he was a firefighter.  He reported having burned the 
palms and backs of his hands in a rescue attempt after an 
aircraft crash of an F4.  He reported participating in search 
and rescue operations in the Philippines at Clark Air Force 
Base, and he brought back the pilot each time.  His friend, a 
pilot, died in a plane crash during the veteran's ninth month 
in the country.  

Another comrade overdosed on pills during that time.  He 
stated that their base was attacked twice during his tour of 
duty in Thailand.  He assisted in one crash that had live 
ammunition and missiles on board; which was worrisome for him 
as he rescued the pilot.  He assisted in the fire control and 
the investigation of an incident wherein a KC-135 full of 
fuel caught fire while in flight and made an emergency 
landing.  He currently worked as a Fire Chief for an Army 
Depot.  




The examiner noted that the veteran had depression as 
characterized by:  helplessness; hopelessness, loss of 
energy, motivation and interest; sleep awakenings; occasional 
nightmares; night sweats; and, mood swings.  Included as the 
first of seventeen diagnoses, was major depressive disorder, 
severe, and as the fourth diagnosis, history of burns to 
palms and back of hands in Ubon, Thailand.  

In June 1997 and in response to the RO's query about his in-
service stressors, the veteran indicated that the RO should 
refer to his social history of February 1997 for any needed 
information.  

VA psychology examination report dated in July 1997 shows 
that the claims folder accompanied the veteran to the 
interview.  He also underwent psychological testing in 
conjunction with the examination.  The examiner was a PhD, 
Counseling Psychologist.  The examiner noted that the veteran 
was seen for clinical interview and to complete psychological 
testing for evaluation for compensation and pension purposes; 
and that it was his original evaluation for PTSD.  The 
examiner noted that evaluation procedures included clinical 
interview, review of the claims file, and psychological 
testing, to include the Mississippi Scale, Beck Depression 
Inventory, MCMI-II, and psychosocial history questionnaire.  

Background information was provided, wherein the veteran 
reported having no problems with depression, stress or 
anxiety as a child.  He graduated from high school and 
entered the military in 1968.  Military history included his 
military occupational specialty as a firefighter.  Regarding 
foreign service, he reiterated his assignment in Thailand for 
11 & 1/2 months.  

The veteran reported that he began seeing a social worker 
(the person who wrote the social history in February 1997) 
five months earlier, and that he received medication to help 
him sleep.  Subjective complaints were that he experienced 
recurrent distressing dreams about his military status.  

He had dreams about being on the battlefield with bodies all 
around him, and the dreams caused him to awake shaking.  
However, the veteran noted that he was not a combat veteran 
and that he served in Thailand as a firefighter.  He denied 
having any problems with the stress of his military job, and 
said "I enjoyed the military...I loved the type of training...I 
really didn't have a problem with it."  

The veteran stated that he began to experience problems with 
depression about 2 to 3 years prior, and that his depression 
was related to "things happening on the job and with his 
family...(and) the stress of being a Fire Chief."  He reported 
that he felt he was able to cope with it fairly well until a 
motor vehicle accident that occurred while at work in 1996.  
Since then, he had been unable to be physically active or 
work due to his injuries and that had resulted in increased 
stress.  In addition, he had financial stress due to medical 
bills, and insurance and compensation issues.  

On a regular basis, the veteran reported the following 
symptoms:  nightmares (once a week), terminal insomnia (once 
a week), initial onset of insomnia (majority of the nights 
during the week), feelings of agitation, lethargy, problems 
with attention/concentration, increased irritability, 
feelings of helplessness about his physical functioning, 
avoidance of things associated with the military, and 
anhedonia.  The examiner noted that he denied such problems 
as avoidance of crowds, increased startle response, 
flashbacks, suicidal ideation, etc.  

In summary, the examiner stated that the current results were 
not consistent with a diagnosis of PTSD.  The veteran only 
reported three symptoms suggestive of PTSD criteria, one of 
which was the dreams of being on the battlefield or getting 
planes ready to fly.  The examiner stated that the veteran 
reported being a non-combat veteran and therefore the dreams 
did not connect to any direct experiences of combat.  In 
addition, the veteran reported that he enjoyed the military 
and even loved the type of training he received as a 
firefighter.  He thought it was typical and nothing unusual.  
The second symptom was avoidance of things dealing with the 
military.  The third symptom was daytime recollections of his 
military service.  However, he denied any other symptoms or 
problems consistent with PTSD criteria.

The examiner stated that, moreover, it should be remembered 
that the veteran did not report the primary experiencing of 
traumatic events while in the military and therefore those 
symptoms could not be considered PTSD symptoms.  Lastly, many 
of his behaviors were not typical of veterans with PTSD (e.g. 
he had no problems with crowds, his feelings toward his 
family have not changed, and he had no increased startle 
response, etc.).  

The examiner noted that psychological testing was also not 
consistent with a diagnosis of PTSD.  Results of the 
Mississippi Scale fell below the cutoff suggested and were 
well below the average found for combat-related PTSD.  The 
examiner stated that, on the other hand, the interview and 
testing did suggest the presence of depression and anxiety.  
It was recorded that the veteran attributed the etiology of 
the depression to events related to things happening with his 
job and family, not to military events.  He was able to cope 
with the depression, with an onset of 2 to 3 years, until his 
motor vehicle accident in 1996, which had a major impact on 
his life, as well as his family; for example, a daughter who 
was scheduled to go to college.  The examiner stated that, 
therefore, it would appear that the primary source of 
depression and anxiety was work-related and related to 
problems since the motor vehicle accident at work in 1996.  
Nonetheless, it appeared, according to the examiner, that at 
least some of the depression may secondarily be connected to 
the military due to the fact that he found it stressful to 
remember his time in the military.  

The examiner went on to summarize and opine further on the 
veteran's depression, the type thereof, the severity of the 
condition, the etiology of the condition, and indications 
also of an anxiety disorder as a result of his motor vehicle 
accident.  The examiner noted that he had discussed this case 
with the psychiatric, Chief of the Mental Health Clinic at 
the VAMC.  A medication regime was implemented.  The examiner 
stated, lastly, that although the evidence did not strongly 
support a finding of PTSD or depression or anxiety, there was 
support for a diagnosis of depression, and the examiner 
encouraged the veteran to consider application for nonservice 
connected pension due to the combination of problems, both 
physical and mental.  

The assessment was:  Axis I, depressive disorder NOS, 
moderate severity, adjustment disorder with mixed anxiety and 
depression; Axis III back/disc injury (August 1996); 
hypertension; diabetes; Axis IV, unemployment; and Axis V, 
global assessment of functioning of 65.  

At VA scars examination in July 1997, the veteran reported 
that while in service as a firefighter he sustained some 
burns to the hands fighting fires.  He stated that he had 
deep aches in his hands.  He pointed to the thenar areas and 
said that was the only scarred area.  

Objective findings revealed that examination of the hands was 
totally normal to the examiner.  There were no scars visible 
to the examiner.  The examiner stated under the section for 
"Specific Evaluation," and for "shape and dimension," 
there were no scars visible; for "color," that the color of 
the hands was normal; and for "extent," that there were no 
scars.  Regarding providing photographs, the examiner stated 
that "there was nothing to photograph."  There was also 
nothing "tender and painful on objective demonstration."  
The diagnosis was history of burns of hands in service with 
residual deep ache with normal physical examination.  

VA Mental Health outpatient records dated from August 1997 to 
July 2001 show that in August 1997, the veteran reported 
having traumatic memories of his motor vehicle accident in 
1996.  In October 1997, there were no mood swings, and he 
reported having several dreams which had as their central 
theme, his readjustment to life after his back injury.  In 
November 1997, he reported having several dreams, with some 
about combat situations.  There was no diagnosis of PTSD in 
1997.

In January 1998, he discussed disappointments with his work 
as a Fire Chief, his automobile accident, and recent turn to 
the ministry.  In April 1998, he was seen for a medication 
check-up.  Depression was diagnosed.  In August 1998, he was 
seen for problems with insomnia and recurrent nightmares of 
pulling people out of foxholes.  It was noted that he was 
under considerable financial stress at that time.  The 
treatment was Prozac medication.  There was no diagnosis of 
PTSD in 1998.

In April 2001, the assessment was adjustment disorder, mixed, 
and the veteran was frustrated about his workers compensation 
claim.  The global assessment of functioning was 50.  In May 
2001, the diagnosis was the same, with a GAF of 55.  In July 
2001, the assessment was Axis I, anxiety disorder, NOS 
(stable), with a GAF of 80.  He had become the Major of his 
town and was Pastor of a church.  There was no diagnosis of 
PTSD in 2001.


Criteria

Service Connection

To establish service connection for a claimed disability the  
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1112 (West 
1991); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153  (West 1991); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Although not shown in service, service connection may still 
be granted for a psychosis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including  
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet.  App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.


Specific PTSD Criteria

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  

The CAVC also determined that a diagnosis of PTSD is presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor to cause PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996. 61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and Statistical 
Manual for Mental Disorders IV (DSM-IV) as opposed to the 
prior version of the manual, the DSM-III-R.  The manual 
criteria define the requirements for a diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the CAVC in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f).  Service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; (a) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and  relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects  engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of  
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it  
applies to any other determination material to resolution of 
a claim for VA benefits.

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.  VAOCGPREC 12-
99.

The VA regulation was changed in June 1999 to conform to the 
CAVC's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. §  
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service  stressor.

The  CAVC has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292,  
297 (1992).

The CAVC in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The CAVC noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (2002), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory,"  e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98.  

The CAVC, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."


The CAVC further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the CAVC's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the  CAVC held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of  
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  




Additionally, VA may defer providing assistance pending the 
submission by the claimant of essential information missing  
from the application.  38 U.S.C.A. § 5103A (West Supp.  
2002).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's  
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App.  69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).



Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12  Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability  
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi,  287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center in Shreveport, and those records have been obtained 
and associated with the veteran's claims folder.  The RO has 
also obtained and associated with the claims file the private 
medical treatment and examination reports identified by the 
veteran from St. Michaels Hospital and Wadley Medical Center.  
The RO was unable to obtain records from Atlanta Memorial 
Hospital, as they responded that they were unable to locate a 
chart for the veteran.  Besides, these records were 
purportedly referable to a stomach injury, which is not 
pertinent to current appeal.  

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA by Supplemental Statement of the Case, issued in October 
2002, which advised him of the evidence required to establish 
entitlement, indicating what additional evidence was required 
to be submitted in support of his claims.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO showed that it had fully considered the provisions of 
this new law and had adjudicated the veteran's under such 
provisions.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A  (West 
Supp. 2002).  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions in January and April 1998, a Statement of 
the Case in June 1999, a Supplemental Statement of the Case 
in October 2002, and multiple pieces of correspondence 
throughout the appeal period.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

VA conducted a PTSD examination in conjunction with this 
claim.  During that examination in July 1997, all indicated 
psychological testing was done and reported on, the claims 
file was reviewed by the examiner, who was a staff 
psychologist, a clinical interview was conducted, and all 
results of the case were discussed by the examiner with the 
Chief psychiatrist of the Mental Health Clinic.  The record 
as presently constituted does not contain competent evidence 
of current PTSD, and contains a lengthy analysis by the 
medical professionals just indicated as to the reasons that 
the veteran does not have PTSD.  

There is no medical evidence to the contrary in the claims 
folder, including from the veteran's private clinician, who 
also did not render a diagnosis of PTSD in this case.  This 
deficiency cannot necessarily be rectified by another VA 
examination, which would serve to add to an otherwise clear 
medical record.  The 1997 medical examination was similarly 
negative for any evidence of burn scars of the hands and, for 
the same reasons enunciated above, further examination is not 
indicated.

As evidenced by the RO development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claims.




Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO 
considered VCAA in association with a supplemental statement 
of the case.  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service Connection

Burn Scars of the Hands

The Board reiterates the three requirements in order to 
prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, supra.

In the instant case, the service medical records show no 
indication that the veteran was treated for burns of the 
hands after any rescue firefighter mission.  It is pointed 
out that the service medical records, which show treatment 
for other ailments in service, are silent on this issue.  

Post service medical records are also negative for any 
diagnosis referable to residuals of burns of the hands in the 
form of scars.  The VA examiner in July 1997 clearly 
explained that there were no residual scars, and nothing for 
which a discussion could be had or pictures taken.  

A claim for service-connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  Gilpin 
v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998) Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The most recent VA examination report revealed no evidence of 
scars.  The examiner specifically stated that scars of the 
hands were not found.  The veteran has failed to provide 
evidence that is suffering from scars of the hands.  There 
are no scars corresponding to the veteran's history of burn 
injury over 20 years ago.  

As for the residual aching complained of by the veteran, it 
is noted that pain is not a symptom for which service 
connection can be granted.  In the case of Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), the CAVC held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.

Therefore, the Board must deny the claim of entitlement to 
service connection for burn scars of the hands based on the 
fact that there is no competent evidence of record 
demonstrating such disorder.




The veteran's own opinions and statements that he has 
residual scarring of the hands due to burns incurred in 
service is not competent evidence in this case.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has arthritis.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Consequently, the medical evidence of record fails to show 
that the veteran has burn scars of the hands.  If the 
evidence of record cannot show a present disability, there 
can be no valid claim for compensation.  See Brammer, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for burns of the hands.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


PTSD

As the Board noted earlier, the revised criteria provided in 
this decision were in effect at the time of the RO's review, 
and accordingly, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to the 
revised criteria, the more favorable of the two, for service 
connection for PTSD.  In any event, neither set of criteria 
permit a grant of the benefit sought on appeal.

The veteran's service medical records are  entirely silent as 
to his having experienced symptoms associated with PTSD.  The 
veteran has denied having engaged in combat in service, and 
the record shows that he has no service in a combat 
environment such as Vietnam.  His alleged stressors are 
claimed to be related his duties as a firefighter in service, 
to include rescue operations as he has indicated in his 
social history to his private social worker in February 1997.  

During VA examination, the veteran vaguely asserted that his 
stressful events during service of rescuing downed aircraft 
pilots and knowing that a friend overdosed on pills 
contributed to PTSD.  Rather, throughout the record, he has 
mostly described the emotional effects that a motor vehicle 
accident in 1996 had on him and his family.  The only 
evidence of record pertinent to the veteran's claim of 
entitlement to service connection for PTSD are his own lay 
statements. 

The record indicates the veteran has been diagnosed with 
depression and an adjustment disorder, and not with PTSD.  A 
VA special psychiatric examination conducted to ascertain 
whether PTSD was present did not result in such a finding.  
No health care provider, including the veteran's private 
clinician, has indicated that he currently has PTSD.  The 
evidentiary record shows that psychiatric symptomatology has 
been related to experiences or stressors of post service 
origin.  No post service psychiatric symptomatology no matter 
how diagnosed has been linked to service.

There is no evidence of record that the veteran incurred PTSD 
during service, nor is there evidence of a current diagnosis 
of PTSD related to service.  The veteran's self-report of 
having PTSD is not competent medical evidence.  More 
importantly, while he has indicated that he has been treated 
for PTSD, the evidentiary record is nonsupportive.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu, 2 Vet. App. at 495.  

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  

The veteran does not have a current diagnosis of PTSD that 
has been linked with his period of active service.  

In the veteran's case, as discussed at length above, the VA 
examiner in July 1997 has determined that the veteran has 
depression associated with a motor vehicle accident in 1996, 
which changed his life significantly, both physically and 
mentally.  The examiner was very careful to analyze and 
explain the reasons the veteran does not have PTSD, including 
a rationale provided by diagnostic testing.  There is no 
current PTSD disability based upon verified stressors, and 
thus there can be no nexus between a current disability and 
service.  

Also, there is no evidence to the contrary in the record.  
That is, the veteran has undergone both private and VA 
examination and treatment, and at no time during these 
sessions has an examiner diagnosed or indicated that the 
veteran has PTSD.  As noted in the previous paragraph, the 
veteran is not competent to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has PTSD that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the  
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which shows there is a current PTSD 
disability which has been linked to service based on verified 
stressors.  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD is denied.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to service connection for burn scars of the hands 
is denied.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

